I am unable to agree with the majority opinion permitting the recovery for more than the last six years of taxes for the reason that the six-year statute of limitations has barred and prevents the enforcement and collection of the earlier taxes. The courts of other states, in passing upon statutes of limitations similar to ours, have come to such a conclusion. The following decisions indicate that the six-year statute of limitations is applicable as against the state in an action brought in the name of the state or for its benefit in the same manner as to actions by private parties. County of Redwood v. Winona  St. Peter Land Co. (State v. Certain Lands), 40 Minn. 512, 42 N.W. 473; City and County of San Francisco v. Jones (C.C.) 20 F. 188; San Francisco v. Luning, 73 Cal. 610, 15 P. 311; City of San Diego v. Higgins,115 Cal. 170, 46 P. 923; Los Angeles County v. Ballerino, 99 Cal. 593, 32 P. 581, 34 P. 329; Clark v. City of San Diego, 144 Cal. 361,77 P. 973; Dranga v. Rowe, 127 Cal. 506, 59 P. 944, and Bristol v. Washington County, 177 U.S. 133, 20 S. Ct. 585, 44 L. Ed. 701.
I concur only in so much of the opinion as permits the respondent to recover the taxes for the six years immediately preceding the bringing of the action. *Page 86